Citation Nr: 1620071	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected coronary artery disease (CAD) and/or tinnitus for the period January 24, 2008, to March 9, 2010, for the purpose of determining whether the Veteran is entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) for that period.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded this case to the RO to schedule a video hearing on the TDIU issue on appeal.  The hearing was scheduled for March 28, 2016, at the Columbia RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing has been withdrawn, and the Board can now proceed to appellate review.  

The Board notes that, while the RO has not adjudicated the TDIU claim in the first instance, it is part and parcel of the claim for benefits for the underlying disabilities previously adjudicated by the Board in May 2015, and, therefore, the Board has proper jurisdiction over the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected CAD and/or tinnitus.


CONCLUSION OF LAW

The criteria for a TDIU based on the service-connected coronary artery disease and/or tinnitus have not been met for the period from January 24, 2008, to March 9, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, as explained in the Board's May 2015 remand, in an August 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned a 100 percent disability rating, effective from November 15, 2007.  The RO's notice of this decision informed the Veteran that the grant of the 100 percent disability rating for PTSD rendered his TDIU claim moot.  Therefore, no further action was taken on the appeal.  

The Veteran filed another claim for a TDIU in October 2014, and in an April 2015 rating decision, the RO again informed the Veteran that because he was in receipt of a 100 percent schedular evaluation, his TDIU claim was considered moot and would not be addressed.  

However, the United States Court of Appeals for Veterans' Claims (Court) has held that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 293-94. 

In this case, the Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(s), effective March 9, 2010, based on the 100 percent rating for PTSD, and the separate 60 percent combined rating for CAD and tinnitus.  Although in his October 2014 claim for a TDIU rating, the Veteran said he had stopped working in 2007, records from the Social Security Administration (SSA), as well as his earlier TDIU claims, reflect that he remained gainfully employed until January 24, 2008.  Thus, the question of whether the Veteran is entitled to a TDIU rating for the period from January 24, 2008, to March 9, 2010, based solely on his service-connected CAD and/or tinnitus, will be addressed in this decision.  

In this regard, the single disability rated totally disabling must be "separate and distinct," and "involving different anatomical segments or bodily systems" from the additional service-connected disability or disabilities rated independently at 60 percent or higher for SMC under 38 U.S.C.A. § 1114(s).  38 C.F.R. § 3.350(i).

For the period from January 24, 2008, to March 9, 2010, the Veteran's service-connected disabilities are PTSD, evaluated as 100 percent disabling; CAD, evaluated as 10 percent disabling; and tinnitus, evaluated 10 percent disabling.  Under the current grant of SMC, effective March 9, 2010, the Veteran's PTSD is the disability rated totally disabled, while the CAD is the additional disability rated 60 percent or higher.  Since the CAD and tinnitus do not combine to a rating of 60 percent or higher prior to March 9, 2010, for that period, the PTSD (rated 100 percent disabling) would have to satisfy the requirement of the disability rated 60 percent or more, and the coronary artery disease and tinnitus, either independently or considered together, would have to render the Veteran unemployable, in order for him to be eligible for SMC for that period.  See Bradley.  

However, after a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU based on the service-connected CAD and/or tinnitus is not warranted for any part of the rating period from January 24, 2008, to March 9, 2010, in that the weight of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected CAD and/or tinnitus.  Indeed, the overwhelming preponderance of the evidence demonstrates that he was rendered unemployable due to his service-connected PTSD.   

For instance, in a February 2008 VA treatment note, the Veteran's therapist stated that he was unemployable due to his PTSD symptoms.  This opinion was reiterated by the therapist in January 2009 and August 2010.

Also in February 2008, the Veteran saw a cardiologist for episodes of dizziness when standing.  However, after conducting an examination, the cardiologist opined that the dizziness was not related to his CAD.  

Moreover, during the period under consideration, the Veteran consistently stated that he was unemployable due to his PTSD symptoms, providing highly probative evidence against any claim that he was unemployable due to either his CAD or tinnitus (or both).  For instance, in an April 2008 Statement in Support of Claim, the Veteran cited to problems he had at work related to his PTSD symptoms, but did not mention any problems related to CAD symptoms or tinnitus.  In addition, on his April 2008 VA Form 21-8940, the Veteran listed only PTSD as the disability which prevented him from working.  In a January 2009 statement, the Veteran's wife also cited only PTSD as preventing him from working.  

Next, the SSA conducted a Physical Residual Functional Capacity Assessment in June 2008, and, taking into account his CAD and tinnitus symptoms, the examiner concluded that the Veteran would be capable of at least light work, providing highly probative evidence against any claim that the Veteran's CAD and/or tinnitus rendered him incapable of gainful employment during this period.  Moreover, the SSA examiner noted that his symptoms complaints were primarily related to his mental health allegations.  

The SSA's Mental Residual Functional Capacity Assessment (MRFC) examiner also concluded that he had significant residuals of PTSD which were characterized as intense and likely to disrupt his ability to function in significant areas.  A fully favorable disability determination was recommended based on the MRFC, and the SSA granted entitlement to disability benefits with an onset date of January 24, 2008.  The primary diagnosis on the Disability Determination and Transmittal Form, dated July 15, 2008, is anxiety related disorders, with a secondary diagnosis of CAD.  

The Board concludes that, overall, the medical evidence of record as well as the lay evidence overwhelmingly indicates that the Veteran's PTSD prevented him from obtaining or following substantially gainful employment during the period from January 24, 2008, to March 9, 2010.  Therefore, the weight of the competent lay and medical evidence demonstrates that he was not unable to secure substantially gainful employment due to his service-connected CAD and/or tinnitus.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU based on service-connected CAD and/or tinnitus have not been met or more nearly approximated for any period from January 24, 2008, to March 9, 2010.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was satisfied by way of an April 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, SSA records, and the Veteran's statements.  

While a VA opinion regarding whether the Veteran was rendered incapable of gainful employment was not obtained, the evidence of record contains ample information upon which to decide the claim, and a VA opinion is not necessary in this case.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A total rating based on individual unemployability due to service-connected coronary artery disease and/or tinnitus for the period January 24, 2008, to March 9, 2010, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


